DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 1, reference character “1” is not discussed in the specification. Examiner notes that a “slide 1” is mentioned in the specification. However, “slide 1” does not apply to figure 1, because figure 1 illustrates a “slide 2”. See page 1, lines 20-31 of the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "2" have both been used to designate a slide. See figures 1 and 2 and page 1, lines 22 and 29 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim 1, “electrode unit” with the functional language of “to apply a current to a bent portion of the product shape” is interpreted as plurality of electrodes as discussed in page 3, lines 16-17 and page 9, lines 15-17 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth “an upper die having a bottom surface that corresponds to a top shape of a product shape to be formed”, where the “product shape” is a desired shape that is to be achieved by the aluminum plate of the preamble. Claim 1 later recites “an electrode unit… to apply a current to a bent portion of the product shape”. It is unclear if the recitation “the product shape” is meant to refer to the aluminum plate or the upper surface of the lower die, because it is unclear how the electrode unit applies a current to a shape that is to be achieved.
Claim 1 sets forth that the electrode unit is “exposed on the upper surface of the lower die”, and claim 2 later recites “the negative electrode is exposed to the upper surface of the lower die”. Regarding the terms “on” and “to”, it is unclear if the claim 2 recitation “to the upper surface” is meant to further define the metes and bounds of the previously set forth claim 1 recitation of “on the upper surface”.
Claim 1 sets forth the “electrode unit… exposed on the upper surface of the lower die”, and claim 2 later further defines the electrode unit having positive and negative electrodes and recites “the negative electrode is exposed to the upper surface of the lower die”. It is unclear if claim 2 recitation is meant to indicate that only the negative electrode of the electrode unit is exposed at the upper surface, and not the positive electrode.
Claim 2 recites “the negative electrode is exposed to the upper surface of the lower die at a portion that corresponds to the bent surface of the product shape”. Regarding recitations “portion” and “the bent surface”, it is unclear if one of said recitations is meant to refer to the 
Claim 3 recites “each of the first negative electrode and the second negative electrode is arranged to be electrically connected with one positive electrode.” Regarding recitation “one positive electrode”, it is unclear if said recitation is meant to refer to the previously set forth positive electrode of claim 2, or it is meant to set forth an additional positive electrode. Furthermore, it is unclear if said recitation is meant to indicate that each negative electrode has a dedicated positive electrode, or both of the first and second negative electrodes are arranged to be electrically connected with a single positive electrode.
Claim 4 recites “the negative electrode”, it is unclear if said recitation is meant to refer to the previously set forth first, second, or both negative electrodes from claim 3.
Claim 5 recites “wherein a plurality of positive electrodes are provided”. Wherein clauses are used to further define previously positively set forth elements. In this case, a plurality of positive electrodes were not previously set forth, therefore, it is unclear if said recitation is meant to further define the previously set forth electrode unit of claim 1, or the positive electrode of claim 2, i.e. are the plurality of positive electrodes are in addition to the positive electrode of claim 2, or are inclusive of the positive electrode of claim 2.
Claim 5 recites “a distance between each positive electrode and the negative electrode disposed to correspond to each positive electrode.” Regarding recitation “the negative electrode”, it is unclear if said recitation is meant to refer to the previously set forth first, second, or both of the negative electrodes of claim 3.
Claims 6 and 7
Claim 8 sets forth “an aluminum plate” in the preamble, and later recites “seating an aluminum plate on a lower die”, it is unclear if latter recitation of “an aluminum plate” is meant to refer to the plate from the preamble, or set forth an additional plate.
Claim 8 recites “at a first time during the pressing of the aluminum plate”, it is unclear what is occurring during a first time of the pressing of the aluminum plate.
Claim 8 recites “applying a secondary current through the electrode at a second time during pressing of the aluminum plate”. Regarding recitation “pressing of the aluminum plate”, it is unclear is said recitation is meant to refer to the previously set forth pressing step of the aluminum plate, or it is meant to set forth a new pressing step.
Claim 8 sets forth a single “electrode”, and claim 9 later further defines the single electrode for including “a positive electrode and a negative electrodes, and the negative electrode further includes a first negative electrode and a second negative electrode”. It is unclear how a single electrode, which has a known structure in the art, includes three separate electrodes. It is noted that claim 1 sets forth an “electrode unit”, where a unit can comprise of multiple electrodes.
Claims 11 and 13 recites “wherein in the applying the primary current, a current of about 120 to 140 A/mm2 is applied”. Regarding recitation “a current”, it is unclear if said recitation is meant to refer to further define the “primary current”, or it is meant to set forth an additional current.
Claims 10 and 14 recite “the product forming”, it is unclear if recitation “the product” is meant to refer to the previously set forth aluminum plate, or it is meant to set forth a different product.
Claims 12 and 16 
Claim 14, “the progress rate” and “the completion” of the product forming lack antecedent bases. It is noted that claim 10 sets forth said recitations.
Claims 15 and 17 recites “wherein in the applying the secondary current, a current of about 120 to 140 A/mm2 is applied”. Regarding recitation “a current”, it is unclear if said recitation is meant to further define to the “secondary current”, or it is meant to set forth an additional current.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thome (DE 890035 C).
Regarding claim 1, Thome discloses an apparatus (figure 1), comprising:
an upper die (5) having a bottom surface that corresponds to a top shape of a product shape to be formed (figure 1), wherein the upper die is configured to descend by a press to press the plate (translation: paragraph 0007, i.e. upper die holder (7) is lowered);
a lower die (6) having an upper surface that corresponds to a bottom shape of the product shape (figure 1); and

Recitation “for forming an aluminum plate” is intended use. Recitations of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art teaches the structures of the claimed invention, then the prior art is capable of performing the intended use, therefore, the prior art meets the claimed limitation. See In Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2111.02 and 2114(II).

Regarding claim 2, Thome further discloses wherein the electrode unit includes a positive (+) electrode and a negative (-) electrode (figures 1 and 2 and paragraphs 0006 and 0008, i.e. the electrode unit comprises a pair of electrodes (9, 10), where each electrode (9, 10) of the pair is connected to a different terminal of a convertor (14), which inherently results in different polarities of the electrodes; During this Office Action, electrode (9) is interpreted to be a negative electrode, and electrode (10) is interpreted to be a positive electrode), and the negative (-) electrode is exposed to the upper surface of the lower die at a portion that corresponds to the bent surface of the product shape (figure 1).

Regarding claim 3, Thome further discloses wherein the negative (-) electrode includes a first negative (-) electrode and a second negative (-) electrode (figure 1, i.e. the electrode unit comprises three pairs of electrodes, where each pair contains a negative electrode; electrode (9) is the first negative electrode, and leftmost electrode of the center pair is the second negative 

Regarding claim 4, Thome further discloses wherein the positive (+) electrode and the negative (-) electrode are surrounded by an insulator and inserted into the lower die (figure 2, element 11; paragraph 0006, i.e. “intermediate layers 11 made of insulating material”).

Regarding claim 5, Thome further discloses wherein a plurality of positive (+) electrodes are provided (figure 1, i.e. three pairs of electrodes comprise three positive electrodes), and a distance between the plurality of positive (+) electrodes is greater than a distance between each positive (+) electrode and the negative (-) electrode disposed to correspond to each positive (+) electrode (figure 1, i.e. the positive electrodes (10) are closer to the positive electrodes (9) than other positive electrodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thome.
Regarding claims 6 and 7, Thome discloses the second negative electrode being placed vertically below the first negative electrode. Thome does not explicitly disclose the first negative electrode being at a position of about 0.26x-0.4x from an upper end of the bent surface, and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface, where x is a length of the bent surface.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the electrodes at the claimed locations, because optimizing known processes and factors involves only routine skill in the art, namely optimizing the location of electrodes in a forming die based on the desired product shape, workpiece material and thickness. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that the first negative electrode being at a position of about 0.26x-0.4x and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as .

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim; US 20150183019 A1) in view of Fedorovich et al. (hereinafter Fedorovich; US 20080257007 A1).
Regarding claim 8, Kim discloses a method for forming an aluminum plate (paragraphs 0006 and 0007, i.e. a method of forming an aluminum alloy plate), comprising:
seating the aluminum plate on a lower die having an upper surface that corresponds to a bottom shape of a product shape to be formed (figures 2 and 9 as annotated below, i.e. apparatus orientation rotated 180° per paragraph 0067);
lowering an upper die having a lower surface that corresponds to a top shape of the product shape and pressing the aluminum plate seated on the lower die (figure 2 as annotated below and paragraph 0067);
applying a current (paragraph 0080, i.e. a pulse current) through an electrode unit inserted into the lower die (figure 9 as annotated below, i.e. an electrode unit having three electrodes inserted into the lower die) and exposed on the upper surface of the lower die (figure 9 as annotated below, i.e. the electrodes are exposed (400) to contact the plate) at a portion that corresponds to a bent surface of the product shape (figure 9 as annotated below, i.e. the electrodes are aligned along a bent portion of the product shape).
Kim does not explicitly disclose applying a primary current at a first time and applying a secondary current at a second time through the electrode. However, in the same field of endeavor, Fedorovich teaches a method of forming a plate with an apparatus having a lower die with three electrodes (figure 12), by applying a primary current between two of the three 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply primary and secondary currents to the electrodes of Kim as taught by Fedorovich, in order to plastically deform the plate into the desired product shape (paragraph 0059).

    PNG
    media_image1.png
    534
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    442
    495
    media_image2.png
    Greyscale

Annotated Figures 2 and 9 of Kim


Regarding claim 9, Kim further discloses wherein the lower die has two electrodes having a first polarity located along the edges of the plate, and a third electrode having a second polarity located at a central portion of the plate (paragraph 0029); the electrode unit including a positive electrode and negative electrodes (figure 9 as annotated above), where the two electrodes at the edges are designated as positive electrodes, and the central electrode is designated as a negative electrode. Kim further recognizes that the current supply may be controlled individually between a pair of electrodes (paragraph 0036). Kim does not explicitly disclose the electrode unit having a first and second negative electrodes, a single positive electrode, and the currents being applied separately to the two negative electrodes.
However, in the same field of endeavor, Fedorovich teaches a forming apparatus having electrodes (figure 12), where Fedorovich emphasizes that electrode polarity designations are arbitrary and may be reversed (paragraph 0058); and where the primary current is applied between the first negative electrode and the single positive electrode (paragraph 0058, i.e. “the electrical circuit provides a plurality of DC pulses to the portion of a blank” to the electrodes (62, 64)), and the secondary current is applied between the second negative electrode and the single positive electrode (paragraph 0059, i.e. DC pulses provided to a second portion of the blank that is disposed between the electrodes (64, 68)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to reverse the polarities of Kim and apply primary and secondary currents as taught by Fedorovich, in order to plastically deform the plate into the desired product shape (paragraph 0059).


Regarding claims 10 and 14, Kim recognizes that the currents are applied to reduce a flow stress inside the plate during the forming process (paragraph 0022). Kim does not explicitly disclose applying the primary current between 26%-40% and secondary current between 66%-83% completion progress rates of the pressing of the plate.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the currents at the claimed progress rates, because optimizing known processes and factors involves only routine skill in the art, namely optimizing when to apply the currents, with respect to the forming progress rate, in order to reduce internal flow stresses inside the plate during different stages of the forming process. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that applying the currents at the claim progress rates provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as taught by Kim, because it relieves internal flow stress of product during forming, and since Applicant’s progress rate current application appears to be an arbitrary design consideration, which fails to patentably distinguish over Kim.

Regarding claims 12 and 16, Kim recognizes that the currents are applied to reduce a flow stress inside the plate during the forming process (paragraph 0022). Kim does not explicitly disclose applying the primary current 2-3 seconds after the upper die is lowered, and applying the secondary current 4-5 seconds after the upper die is lowered.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the currents at the claimed instances, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that applying the currents at the claimed instances provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as taught by Kim, because it relieves internal flow stress of product during forming, and since Applicant’s current application time appears to be an arbitrary design consideration, which fails to patentably distinguish over Kim.

Regarding claims 11, 13, 15, and 17, Kim recognizes adjusting the current densities and durations based on the material of the plate (paragraphs 0038 and 0039). Kim does not explicitly disclose the primary and secondary currents having a current density of 120-140 A/mm2 and applied for a duration of 0.5-0.9 seconds. However, in the same field of endeavor, Fedorovich further teaches applying a current density of 100-160 A/mm2 (paragraph 0040, i.e. current density of 100-160 A/mm2 encompasses the claimed range of 120-140 A/mm2) for a duration of 0.1-5 seconds (paragraph 0051, i.e. duration of 0.1-5 seconds encompasses the claimed 0.5-0.9 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the current densities and durations of Kim to be between 100-160 A/mm2 and 0.1-5 seconds as taught by Fedorovich, in order to plastically deform the plate into the desired product shape (paragraph 0059).

Regarding claims 18 and 19, the combination of Kim and Fedorovich teaches the positive negative electrode being placed vertically below the first and second negative electrodes (figure 9 as annotated above). Kim does not explicitly disclose the first negative electrode being at a position of about 0.26x-0.4x from an upper end of the bent surface, and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface, where x is a length of the bent surface.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the electrodes at the claimed locations, because optimizing known processes and factors involves only routine skill in the art, namely optimizing the location of electrodes in a forming die based on the desired product shape, workpiece material and thickness. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Furthermore, the Applicant has not disclosed that the first negative electrode being at a position of about 0.26x-0.4x and the second negative electrode being at a position of about 0.66x-0.83x from an upper end of the bent surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with electrode locations as taught by Kim, because it relieves internal flow stress of product during forming, and since Applicant’s current application time appears to be an arbitrary design consideration, which fails to patentably distinguish over Kim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 20170064272 A, forming apparatus having lower and upper dies with electrodes (figure 1)
US 6463779 B1, forming apparatus having lower and upper dies with electrodes (figure 2)
US 20170021404 A1, forming apparatus and method, having electrodes in a lower die applying repeated current pulses (paragraph 0045)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725